Citation Nr: 0913860	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to a rating in excess of 20 percent for left 
knee lateral meniscal tear, osteoarthritis, and ganglion 
cyst.

3.  Entitlement to a rating in excess of 10 percent for right 
knee medial and lateral meniscus tear and osteoarthritis.

4.  Entitlement to a rating in excess of 10 percent for mild 
bulging discs at the L1-L2, L2-L3, L3-L4, and L4-L5 levels.

5.  Entitlement to a rating in excess of 10 percent for right 
lateral bony spur (degenerative joint disease) with 
encroachment of the neural foramen and foraminal stenosis of 
the cervical spine.

6.  Entitlement to a rating in excess of 10 percent for high 
blood pressure.

7.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

8.  Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1976, and from December 2003 to June 2006. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended) and 3.326(a) (2008).  

The Veteran indicated, in his September 2007 substantive 
appeal, that all of his conditions have worsened in severity.  
His last VA examinations were completed in September 2006 
(spine) and October 2006 (psychiatric, general, 
audiological). 

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

Under these circumstances, the Veteran should be afforded a 
VA examination for the purpose of determining the current 
severity of the service-connected disabilities on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment records 
from the Ponce OPC for the period from 
August 2007 to the present.

2.  The Veteran should be afforded 
examinations to determine the current 
severity of his disabilities on appeal 
(psychiatric, right and left knees, low 
back and cervical spine, and hearing loss 
and tinnitus).  The claims folder must be 
made available to the examiners in 
conjunction with the examinations.  Any 
testing deemed necessary should be 
performed. 

The examiners should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examinations 
should be noted in the reports of the 
evaluations.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

